Schwellenbach, C. J.
(dissenting in part)—Appellant sustained a sixty per cent loss of hearing in the left ear, and a forty-eight per cent loss of hearing in the right ear. He therefore sustained a forty-eight per cent loss of hearing in both ears, plus an additional twelve per cent loss in the left ear. Forty-eight per cent of $3,420 amounts to $1,641.60. Twelve per cent of $950 amounts to $114, or a total of $1,755.60. ■
The majority adds the sixty per cent and forty-eight per cent, making a total of 108%, and then divides that by two, arriving at a figure of 54%. Let us assume that a man sustained a ten per cent loss of hearing in one ear and a sixty per cent loss of hearing in the other ear. Applying the formula used by the majority, we would hold that he sustained a thirty-five per cent loss in both ears. To my mind, that conclusion would be improper.